Citation Nr: 1723573	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from April 1968 to April 1972 and reports subsequent service in the Reserves.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This case was previously remanded in April 2015 and is now again before the Board for appellate consideration.  Regrettably, for reasons discussed below, the case must again be remanded for additional development.


REMAND

Although the Board regrets the delay, remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, the Board finds that there was not substantial compliance with its April 2015 remand order and that it may not therefore proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.").

In its April 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to contact the appropriate authorities and request the Veteran's complete service personnel and treatment records, including records from his reported service in the Air Force Reserve and Army Reserve.  These authorities included the National Personnel Records Center (NPRC), the Army and Air Force Reserve Personnel Centers, the Records Management Center, etc.  To that end, the AOJ contacted both the Air Force Reserve Command and the U.S. Army Human Resources Command, receiving negative responses from both.  In July 2016, the Army directed the AOJ to instead request the Veteran's records from the NPRC and the Records Management Center.  However, to date, there is no evidence that the AOJ ever followed up with either authority.  

Consequently, although the Board regrets the additional delay, another remand is necessary in order to comply with previous remand instructions and ensure that there is a complete record upon which to decide the Veteran's claim.  Stegall; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC and the Records Management Center to request the Veteran's complete service personnel and treatment records, including records from his reported service in the Air Force and Army Reserve.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. §3.159 (e).

2.  Conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, to include scheduling an examination or obtaining a medical opinion to determine whether the Veteran has an acquired psychiatric disorder that his related to service.

3.  Review the case on the basis of the additional evidence.  If the benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






